Title: To James Madison from James Monroe, 16 February 1815
From: Monroe, James
To: Madison, James


        
          Department of State February 16th. 1815.
        
        The Acting Secretary of State to whom was referred the Resolution of the Senate of the 15th Instant, requesting the “President of the United States to cause to be laid before the Senate all instructions given to the Envoys at Ghent, the correspondence between the said Envoys and the Department of State and the correspondence protocols of conference between the said Envoys and the ministers of His Britanic Majesty during the negotiation at Ghent which have not before been communicated to the Senate,” has the honor to state, that the Instructions to the Envoys at Ghent have heretofore been communicated to the Senate, except those of which the accompanying papers marked A and B are copies.
        The correspondence and protocols of conferences between the said Envoys and the Ministers of His Britannic Majesty which have been received at this Department, and which have not heretofore been communicated to the Senate will be found in the accompanying papers marked 1. 2. 3. 4. 5. 6. 7. 8 and 9. All which is respectfully submitted.
        
          Jas. Monroe
        
      